    Case: 1:20-cv-00111 Document #: 17 Filed: 02/20/20 Page 1 of 1 PageID #:102




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF ILLINOIS

Fredrick Graham (27970-044),                  )
                                              )
                       Plaintiff,             )
                                              )              Case No. 20 C 0111
               v.                             )
                                              )              Hon. John J. Tharp, Jr.
C. Mercado, et al.,                           )
                                              )
                       Defendants.            )

                                             ORDER

        By order dated February 18, 2020 [14], the Court noted that the next step in this litigation
is for Plaintiff to submit an amended complaint addressing the concerns discussed in its February
12, 2020 order [12]. The Court also advised Plaintiff that letters, declarations, statements, and
similar documents are improper so they will not be considered when the Court screens any
proposed amended complaint. The Clerk subsequently docketed another affidavit [15] and
statement [16] from Plaintiff (which had been received by the Clerk’s Office before entry of the
Court’s most recent order. These documents will not be considered by the Court and further
submissions untethered to any claims before this Court will be stricken from the docket.

Date: February 20, 2020                              /s/   John J. Tharp, Jr.
                                                     John J. Tharp, Jr.
                                                     United States District Judge
